     Case 3:17-cv-01158-K Document 102 Filed 11/28/18              Page 1 of 2 PageID 1577



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

WHITE GLOVE STAFFING, INC.                      §
AND CAROLYN CLAY,                               §
                                                §
         Plaintiffs,                            §
                                                §           CIVIL ACTION NO.
v.                                              §
                                                §           3:17-CV-01158-K
METHODIST HOSPITALS OF                          §
DALLAS AND DALLAS METHODIST                     §
HOSPITALS FOUNDATION,                           §
                                                §
         Defendants.                            §



                              STIPULATION OF DISMISSAL OF
                              DEFENDANTS WITH PREJUDICE


         Pursuant to Rule 41(a)(1)(A)(ii) of the FEDERAL RULES OF CIVIL PROCEDURE, it is hereby

stipulated that Plaintiff Carolyn Clay, Individually, and Defendants Methodist Hospitals of

Dallas and Dallas Methodist Hospitals Foundation (collectively, the “Parties”) have agreed that

all Plaintiff Carolyn Clay’s claims in the above-entitled case against Defendants Methodist

Hospitals of Dallas and Dallas Methodist Hospitals Foundation shall be dismissed with

prejudice, and that the Parties shall bear their own respective costs, including attorneys’ fees or

other expenses of this litigation.




STIPULATION OF DISMISSAL OF DEFENDANTS WITH PREJUDICE - Page 1
1445807.1 217-1411
  Case 3:17-cv-01158-K Document 102 Filed 11/28/18                Page 2 of 2 PageID 1578



Respectfully submitted,


By:      /s/ Matthew R. Scott
         MATTHEW R. SCOTT                    and            ROYCE B. WEST
         Texas Bar No. 00794613                             Texas Bar No. 21206800
         matt.scott@cottperezlaw.com                        Royce.w@westllp.com
         JAVIER PEREZ                                       VERETTA L. FRAZIER
         Texas Bar No. 24083650                             Texas Bar No. 00793264
         javier.perez@scottperezlaw.com                     veretta.f@westllp.com
         SCOTT | PEREZ LLP                                  WEST & ASSOCIATES, LP
         Founders Square                                    320 S.R.L. Thornton Freeway
         900 Jackson Street, Suite 550                      Suite 300
         Dallas, Texas 75202                                Dallas, Texas 75203
         214-965-9675 / 965-9680 Fax                        214-941-1881 / 364-7138 Fax
         ATTORNEYS FOR PLAINTIFF                            ATTORNEYS FOR PLAINTIFF

                                                    AND

                                                            BURFORD & RYBURN, L.L.P.

                                                    By:     /s/ Simon D. Whiting
                                                            SIMON D. WHITING
                                                            Texas State Bar No. 21373600
                                                            NICOLE L. TONG
                                                            Texas State Bar No. 21466202

                                                            500 North Akard Street, Suite 3100
                                                            Dallas, Texas 75201-6697
                                                            Telephone: 214-740-3119
                                                            Facsimile: 214-740-2832
                                                            Email: swhiting@brlaw.com
                                                            Email: ntong@brlaw.com
                                                            ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

        I hereby certify that I electronically submitted the foregoing document with the Clerk of
Court for the United States District Court, Northern District of Texas, using the electronic case
file system of the Court. I hereby certify that I have served all counsel and/or pro se parties of
record electronically or by another manner authorized by FEDERAL RULE OF CIVIL PROCEDURE
5(b)(2).

       DATED: November 28, 2018
                                                    /s/ Simon D. Whiting
                                                    SIMON D. WHITING


STIPULATION OF DISMISSAL OF DEFENDANTS WITH PREJUDICE - Page 2
1445807.1 217-1411
